Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the claims
Claims 32-47 are pending and examined on merits in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 34 recites “the compound of claim 33, wherein Q is optionally substituted with hydroxyl. “Optionally” is not a positive recitation and thus the substitution as recited in claim 34 has not been considered as a claimed limitation that further limits claim 33 limitation. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 32-37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tilley et al (J. Am. Chem. Soc 2006, hereinafter “Tilley”).
Tilley discloses compounds 9 and 10 having the structures

    PNG
    media_image1.png
    68
    393
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    83
    280
    media_image2.png
    Greyscale

The above compounds reads on the compound of claim, 32, and 35-37, when M is an alkali metal, Q is (C1-C6)alkyl, Y is -O-C(=Z)-X wherein Z is O and X is NH, A is a direct bond, V is C, R2 and R3 are H, L is a direct bond and R1 is (C2-C20)alkenyl wherein the alkenyl is optionally substituted with (C1-C20)alkyl.
In regards to claim 33, Tilley discloses Q is C2 alkyl which is within the range of (C2-C3)alkyl.
In regards to claim 34, claim 34 does not further limit claim 33 as optionally substituted with hydroxyl has not been considered as a positive recitation and thus .
Claims 32-39 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ilardi et al (US 5232633, hereinafter “Ilardi”).
Ilardi discloses various compounds (See Table 1) that reads on the compounds of claims 32-41. 
As for example, Ilardi disclose a compound 
    PNG
    media_image3.png
    62
    245
    media_image3.png
    Greyscale
, which reads on claims 32 and 35-37 when M is an alkali metal, Q is (C1-C6)alkyl optionally substituted with (C1-C20)alkyl, Y is -O-C(=Z)-X wherein Z is O and X is O, A is a direct bond, V is C, R2 and R3 are H, L is a direct bond and R1 is (C4-C20)alkyl. Ilard discloses a compound 
    PNG
    media_image4.png
    64
    272
    media_image4.png
    Greyscale
, which reads on claims 32 and 35-37 when M is an alkali metal, Q is (C1-C6) alkyl, Y is -O-C(=Z)-X wherein Z is O and X is O, A is a direct bond, V is C, R2 is C1 alkyl and R3 is H, L is a direct bond and R1 is (C4-C20)alkyl.
In regards to claims 38-39, Ilardi in the above compounds disclose R1 as 10 and 11 carbon alkyl, which is within the range of C4-C20 and C10-C14 alkyl.
In regards to claim 33, Ilardi discloses Q is C2 alkyl which is within the range of (C2-C3)alkyl.
In regards to claim 34, claim 34 does not further limit claim 33 as optionally substituted with hydroxyl has not been considered as a positive recitation and thus .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 32-41 are rejected under 35 U.S.C. 103 as being unpatentable over Ilardi et al (US 5232633, hereinafter “Ilardi”).
Ilardi has been described above anticipating claims 32-39. However, in regards to claims 40 and 41, Ilardi does not disclose wherein both R2 and R3 are lower alkyl.
However, Ilardi discloses a 
    PNG
    media_image4.png
    64
    272
    media_image4.png
    Greyscale
wherein one of R2 or R3 is alkyl (methyl) and the other one is H and thus only difference between the compound of Ilardi and the instant claims 40 and 41 is hydrogen versus methyl for one of R2 or R3. However, it was well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results or that hydrogen and methyl are deemed obvious variants. In In re Wood, 582 F.2d 638, 199 USPQ 137 (CCPA 1978).
Claims 32-37 and 46-47 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tilley et al (J. Am. Chem. Soc 2006, hereinafter “Tilley”).

However, Tilley teaches a method of tyrosine-selective protein alkylation and alkylation using compounds 9 and 10 (page 1081) and also discloses the process includes detection of protein modification using SDS=PAGE (i.e. gel).  Since Tilley discloses a process, compiling different process components in a kit composition, as for example, protein(s), gel and the compounds 9 and 10, for convenience, would be considered obvious to one of ordinary skilled in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 

Claims 32-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.10,626,349. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of US patent ‘349 discloses a method of protein digestion in a gel with a solution and the process discloses utilizing the compound of formula (I). Thus the compounds are disclosed in the process claims. Claim 1 of the process discloses the compound of formula (I) and various limitations for Q, X, Z, M, L, R1, R2 and R3 are disclosed throughout the claims 9-15 and the disclosed compounds of claims 16 and 18. 
The claims of the US patent ‘349 do not mention the compound in a composition comprising gel and protein but however, the process as disclosed in claim 1 of US patent provides the composition during the process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641